I respectfully dissent from the decision of the majority. *Page 152 
The purpose of R.C. 3937.18(A) is to create liability coverage for tortfeasors who, as owners or operators of automobiles or other motor vehicles, are without it. The regulatory scheme it adopts to accomplish that purpose requires each automobile or motor vehicle liability "policy of insurance" delivered in the state to offer coverage for the protection of persons insured thereunder who are themselves legally entitled to recover damages for injury, sickness, or death from owners or operators of "uninsured motor vehicles." In this regard the "policy" is a contract of insurance between an insurer and an insured. The term "uninsured motor vehicle" is undefined, but we cannot define it narrowly to mean one not covered by a contract of liability insurance when liability coverage is available to its owner or operator from another source.
R.C. 4509.72 permits any person who owns more than twenty-five motor vehicles to obtain a certificate of self-insurance from the Registrar of Motor Vehicles if the applicant "is of sufficient financial ability to pay judgments against him." R.C. 2744.08(A)(2)(a) authorizes political subdivisions of the state to "establish and maintain a self-insurance program relative to its and its employees' potential liability in damages in civil actions for injury, death, or loss to persons or property allegedly caused by an act or omission of the political subdivision or any of its employees in connection with a governmental or proprietary function."
Pursuant to these provisions the city of Dayton has established its own self-insurance program, which provides liability coverage for the city and its employee, Gerald L. Humston, with respect to the injuries and losses suffered by Audrey B. Jennings as a result of their alleged negligence. It is not disputed that the city has the ability to pay through its self-insurance program any judgment that Jennings may obtain against it and/or Humston.
Because self-insurance creates liability coverage for the owners or operators of automobiles or other motor vehicles who hold a certificate of self-insurance, the automobiles or other motor vehicles they own or operate are not uninsured for purposes of R.C. 3937.18(A). Therefore, I would hold that the provision of the policy issued by American States Insurance Company to Jennings that excludes such vehicles from the "uninsured motor vehicle" coverage it creates is a valid and enforceable provision. On this record, the uninsured motorist coverage of the policy that was issued to Jennings by American States is not available to compensate her for her injuries and losses.
I agree with Judge Young that the syllabus of the court inGrange Mut. Cas. Co. v. Refiners Transport  Terminal Corp.
(1986), 21 Ohio St.3d 47, 21 OBR 331, 487 N.E.2d 310, does not determine the issue before us. The syllabus states: "The uninsured motorist provisions of R.C. 3937.18 do not apply to either self-insurers or financial responsibility bond principals." The case held that persons in those classifications are not required to offer themselves uninsured/underinsured *Page 153 
motor coverage. S.Ct.R.Rep.Op. 1(B) provides: "The syllabus of a Supreme Court opinion states the controlling point or points of law decided in and necessarily arising from the facts of the specific case before the court for adjudication." Under that rule, the syllabus in Grange does not determine the issue before us. Interestingly, however, the Grange opinion notes that self-insurance "`corresponds with the requirements of automotive liability insurance,'" id. at 50, 21 OBR at 334,487 N.E.2d at 313, quoting Unigard Ins. Co. v. Columbus Green Cabs, Inc.
(1980), 67 Ohio App.2d 152, 21 O.O.3d 452, 426 N.E.2d 200. While the point of that observation was to distinguish self-insurance from financial responsibility bonds, I believe that it supports the view I've taken here.
Finally, while I agree with Judge Young that the provision of the American States policy that broadly excludes vehicles "owned by a government unit or agency" from the uninsured classification is contrary to the rule of State Farm Auto. Ins.Co. v. Alexander (1992), 62 Ohio St.3d 397, 583 N.E.2d 309, in that it narrows uninsured coverage to a degree not contemplated by R.C. 3937.18, the issue is not before us because the trial court apparently did not apply the provision in this instance.
I would reverse and remand.